                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    MICHAEL R. PLASA,                               Case No. 21-CV-933 (NEB/BRT)

                       Petitioner,

    v.                                                ORDER ON REPORT AND
                                                       RECOMMENDATION
    STEVE KALLIS, 1

                       Respondent.



         Michael R. Plasa, an inmate at Federal Medical Center–Rochester currently serving

a nine-month term of imprisonment for supervised release violations, filed a Petition for

Writ of Habeas Corpus. (ECF No. 1 (“Pet.”).) In the Petition, Plasa seeks an order from

the Court directing the Federal Bureau of Prisons (“BOP”) to reduce his sentence by 88

days, based on good conduct time (“GCT”) credits he earned while serving his pre-

supervision sentence. (Pet. at 6–8.) In a May 19, 2021 Report and Recommendation,

United States Magistrate Judge Becky R. Thorson recommends denying and dismissing

the Petition. (ECF No. 11 (“R&R”) at 5.) Plasa objected. (ECF No. 12 (“Obj.”).) For the

following reasons, the Court overrules Plasa’s objection, accepts the R&R, and dismisses

the Petition.




1The parties agree that Steve Kallis, warden of Federal Medical Center–Rochester, where
Plasa is currently incarcerated, is the sole proper respondent in this action. (ECF No. 6
at 1 n.1; ECF No. 9 at 1.)
                                         ANALYSIS

       The R&R comprehensively presents the facts of the case and the Court

incorporates those facts by reference. (R&R at 2–3.) The Court reviews the portions of the

R&R to which Plasa objects de novo. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). It reviews

the remaining portions of the R&R for clear error. Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam). Because Plasa is proceeding pro se, the Court construes his

objection liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Plasa raises six specific objections.

       First Objection. Plasa’s first objection is that the R&R incorrectly characterizes his

request in the Petition; in Plasa’s view, the R&R incorrectly states that he is challenging

the calculation, rather than the application, of his GCT credits. (Obj. at 2–3.) Regardless

of the wording used, the Court agrees with the R&R, which correctly analyzed Plasa’s

challenge to the application of GCT credits.

       Second Objection. Plasa next objects to the R&R’s failure to mention his request that,

if he cannot get GCT credits applied to his sentence, he should receive the monetary value

of that time. (Obj. at 3.) Plasa identifies no authority for this request, nor is the Court

aware of any. Prisoners have no constitutional right to release prior to the expiration of

their sentence, nor are they guaranteed GCT for good behavior while incarcerated.

Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979); Wolff v. McDonnell,

418 U.S. 539, 557 (1974); see Gurrola v. Perry, C.A. No. V-13-006, 2013 WL 1222562, at *3



                                               2
(S.D. Tex. Feb. 4, 2013) (“Because plaintiff has no constitutional right to earn good-time

credits, he has no constitutional right to ‘payment’ for those credits.”). Accordingly, the

Court cannot grant Plasa a monetary award for his previously-earned GCT credits.

       Third Objection. Plasa’s third objection is that the R&R states that the First Step Act

“alters” calculation of GCT credits rather than “clarifying” it. (Obj. at 3.) Again, the

objection is semantic only. The R&R’s analysis of the First Step Act’s application to GCT

credits is correct.

       Fourth Objection. Plasa’s next objection appears to be also semantic; likewise, it has

no effect on the merits of the Petition. (Obj. at 3–4.)

       Fifth Objection. Plasa also objects that the R&R failed to credit him for his

previously earned GCT credits, and again asks that, if those days cannot be applied to his

current sentence, he be awarded the monetary value of those days. (Obj. at 4.) As for the

latter argument, the Court has already addressed it. The former is the only substantive

issue Plasa raises.

       The R&R correctly determined that, for purposes of GCT credits, Plasa’s initial

sentence and his revocation sentences are separate and distinct—GCT credits earned

during the former do not carry over to the latter. Kieffer v. Rios, No. 19-CV-899 (PJS/SER),

2019 WL 3986260, at *1 (D. Minn. Aug. 23, 2019), aff’d, No. 19-2933, 2019 WL 8194484 (8th

Cir. Oct. 2, 2019) (summary affirmance); see Racine v. Fed. Bur. of Prisons, No. 07-1834 (JBS),

2007 WL 1585154, at *5 (D.N.J. May 31, 2007) (“While supervised release is imposed as



                                               3
part of the original sentence, any incarceration ensuing from the revocation of supervised

release is generally based on new conduct and ‘is wholly derived from a different source,

and has different objectives altogether; it is therefore a different beast.’”) (quoting United

States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005)). The R&R correctly applied this principle:

Plasa cannot apply any earned GCT credits from his initial sentence to his current

sentence.

       Sixth Objection. Plasa clarifies that he is not seeking to “reach[] back to his original

sentence” for the GCT credits he accumulated while serving that sentence because he

believes that his original sentence does not end until he is released from his current term

of incarceration. 2 (Obj. at 4.) As discussed above, his current sentence and his initial

sentence are separate for purposes of GCT credits, his original sentence has ended, and

his argument is therefore unavailing.


                                      CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Plasa’s Objection (ECF No. 12) is OVERRULED;

       2.     The Report and Recommendation (ECF No. 11) is ACCEPTED; and




2Plasa again objects to the fact that the R&R did not address his request for a monetary
award equal to the value of his earned GCT. (Obj. at 5.) For the reasons discussed above,
this argument fails.


                                              4
      3.     The Petition (ECF No. 1) is DISMISSED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 29, 2021                         BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge




                                         5
